United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.L., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, WILLIAMSBURG FEDERAL
CORRECTIONAL INSTITUTION, Salters, SC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1362
Issued: October 19, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 25, 2007 appellant filed a timely appeal from the April 6, 2007 decision of the
Office of Workers’ Compensation Programs finding that an overpayment of $703.26 had been
created and that he did not meet the criteria for waiver. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the issue of overpayment.
ISSUES
The issues are: (1) whether the Office properly determined that appellant received an
overpayment of compensation in the amount of $703.26; and (2) whether the Office properly
denied waiver of the overpayment.1

1

The Board notes that appellant submitted new evidence along with his request for appeal. The Board is unable
to review this information as it was not part of the record at the time the Office issued its final decision. 20 C.F.R.
§ 501.2(c).

FACTUAL HISTORY
On August 28, 2006 appellant, then a 31-year-old senior correctional officer, filed a
traumatic injury claim alleging that his left knee was injured when his coworkers fell on it as
they attempted to move an inmate. He stopped work on August 28, 2006 and received
continuation of pay. On September 15, 2006 the Office accepted appellant’s claim for a left knee
strain. On October 23, 2006 he was placed on the periodic rolls. On December 14, 2006
appellant returned to full-time work in a light-duty position at the same rate of pay as his date-ofinjury position. The Office paid him for total disability through December 23, 2006.
By letter dated January 12, 2007, the Office informed appellant that he had been overpaid
in the amount of $703.26. The Office determined that appellant was without fault in the creation
of the overpayment and, therefore, eligible to seek a waiver of repayment. It provided him with
the opportunity to present evidence related to any request for waiver.
On January 19, 2007 appellant requested waiver of the overpayment. He contended that
he should not have to repay the overpayment because he played no part in its creation. Appellant
stated that his period of total disability had caused financial hardship to his family, in part
because he was paid monthly rather than biweekly. His family experienced physical and mental
effects from his period of total disability. Despite having her own health problems, appellant’s
wife overexerted herself to make up for his limitations and was hospitalized in October 2006.
On the attached overpayment recovery questionnaire, appellant stated that the family’s monthly
income was $4,041.002 and monthly expenditures were approximately $3,688.54. He reported
that he and his spouse had a total of $695.14 in their checking and savings accounts and that his
wife had jointly inherited a piece of land, which was of unknown value and had not yet been
divided.
By decision dated April 6, 2007, the Office denied waiver of repayment and found that a
repayment of $75.00 per month would be appropriate. The Office found that the evidence
presented by appellant did not establish that he required substantially all of his current income to
meet current ordinary and necessary living expenses each month. The Office stated that, because
appellant did not provide the value of the land owned by his wife, it could not determine whether
appellant’s resource base exceeded $8,000.00 plus $960.00 for each of his three children. For
these reasons, appellant did not meet the requirements of waiver of repayment.
LEGAL PRECEDENT -- ISSUE 1
The Federal Employees’ Compensation Act3 defines the limitations on the right to
receive compensation benefits. Section 8116 of the Act provides that, while an employee is
receiving compensation, he may not receive salary, pay or remuneration of any type from the
United States, except in limited circumstances.4 The implementing regulation provides that
2

It is presumed that this sum represents their post-tax net income.

3

5 U.S.C. §§ 8101 et seq.

4

5 U.S.C. § 8116(a).

2

compensation for wage loss due to disability is available only for any periods during which an
employee’s work-related medical condition prevents him or her from earning the wages earned
before the work-related injury.5
ANALYSIS -- ISSUE 1
Appellant does not contest that an overpayment of compensation was created in this case.
He was placed on the periodic rolls on October 23, 2006 and received compensation every
28 days thereafter. On December 14, 2006 appellant returned to work with no loss of pay in a
full-time light-duty position. The Office noted that he received compensation for wage loss
through December 23, 2006. Since appellant was not entitled to compensation while working
full time, the amount he received from December 14 to 23, 2006 represents an overpayment of
compensation. The Office determined that appellant had been paid $703.26 during this period
and the Board finds that this represents the amount of the overpayment.
LEGAL PRECEDENT -- ISSUE 2
When an overpayment has been made because of an error of fact or law, the Office is
required to adjust it in accordance with its regulations.6 Section 8129(b) of the Act provides:
“Adjustment or recovery by the United States may not be made when incorrect payment has
been made to an individual who is without fault and when adjustment or recovery would defeat
the purpose of [the Act] or would be against equity and good conscience.”7 The guidelines for
determining whether recovery of an overpayment would defeat the purpose of the Act or would
be against equity and good conscience are set forth in sections 10.434 to 10.437 of Title 20 of the
Code of Federal Regulations.
According to section 10.436, recovery of an overpayment would defeat the purpose of the
Act if it would cause hardship because the beneficiary needs substantially all of his or her current
income (including compensation benefits) to meet current ordinary and necessary living
expenses, and, also, if the beneficiary’s assets do not exceed a specified amount as determined by
the Office from data provided by the Bureau of Labor Statistics.8 To establish that recovery
defeats the purpose of the Act, appellant must show that he or she needs substantially all current
income to meet current ordinary and necessary living expenses and that his or her assets do not
exceed the resource base.9

5

20 C.F.R. § 10.500.

6

5 U.S.C. § 8129(a).

7

5 U.S.C. § 8129(b).

8

Office procedures provide that the assets must not exceed a resource base of $4,800.00 for an individual or
$8,000.00 for an individual with a spouse or dependent plus $960.00 for each additional dependent. Federal (FECA)
Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter 6.200.6(a) (October 2004).
9

See Robert E. Wenholz, 38 ECAB 311 (1986).

3

Section 10.437 provides that recovery of an overpayment is considered against equity and
good conscience when an individual who received an overpayment would experience severe
financial hardship in attempting to repay the debt; and when an individual, in reliance on such
payments, gives up a valuable right or changes his or her position for the worse.10
ANALYSIS -- ISSUE 2
As appellant was without fault in the creation of the overpayment, the Office is allowed
to recover the overpayment only if recovery would neither defeat the purpose of the Act nor be
against equity and good conscience. As noted, repayment would defeat the purposes of the Act
if appellant needed substantially all of his current income to meet ordinary and necessary living
expenses and his assets did not exceed the resource base. Appellant stated that he and his wife
had a monthly income of $4,041.00 and monthly expenditures of $3,688.54, leaving $352.46 per
month. The Board has held that an individual is deemed to need substantially all of his or her
income to meet current ordinary and necessary living expenses if monthly income does not
exceed monthly expenses by more than $50.00.11 As appellant’s income exceeds his
expenditures by $352.46, the Board finds that he is not deemed to need substantially all of his
current income to meet his ordinary and necessary living expenses. He also reported that he and
his wife had a total of $695.14 in liquid assets and that his wife had jointly inherited a piece of
land of unknown value as it had not yet been divided. Appellant has not met the first part of the
two-part test of whether recovery of the overpayment would defeat the purposes of the Act, it is
not necessary for the Office to consider whether the assets of his or his wife exceed the allowable
resource base.12
Recovery of the overpayment would also be improper if it were against equity and good
conscience. Appellant stated that his period of disability had caused financial hardship to his
family, but presented no evidence that repayment of the overpayment would present severe
financial hardship. The evidence does not demonstrate that appellant relinquished a valuable
right or changed his position for the worse in reliance on the overpaid compensation.
The Board finds that appellant has not shown that recovery of the overpayment would
defeat the purpose of the Act or would be against equity and good conscience. Therefore, the
Office properly denied waiver of recovery of the $703.26 overpayment of compensation.
With respect to the recovery of the overpayment, the Board notes that its jurisdiction is
limited to reviewing those cases where the Office seeks recovery from continuing compensation
benefits under the Act.13 As the record does not indicate that appellant is receiving continuing
compensation benefits, the Board does not have jurisdiction over the Office’s decision to recover
the overpayment by requiring appellant to remit $75.00 per month.

10

20 C.F.R. § 10.437.

11

Desiderio Martinez, 55 ECAB 245 (2004).

12

Id.

13

Levon H. Knight, 40 ECAB 658 (1989).

4

CONCLUSION
The Board finds that the Office properly determined that appellant received an
overpayment of compensation in the amount of $703.26. The Board further finds that the Office
properly denied waiver of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 6, 2007 is affirmed.
Issued: October 19, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

